DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-19 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A flexible display panel, comprising: a flexible substrate, comprising a display region and a non-display region located at an external side of the display region, a first pin set disposed in the non-display region, the first pin set comprising a plurality of first pins disposed side by side along a first direction; and a flexible circuit board, comprising a second pin set comprising a plurality of second pins disposed side by side along the first direction, wherein the first pins and the second pins are electrically connected to each other, wherein the first direction is perpendicular to a second direction, both of a first central axis of the first pin set and a second central axis of the second pin set are parallel to the second direction, at least a part of the first pins are inclined toward the first central axis and at least a part of the second pins are inclined toward the second central axis” as recited claim 1.


 	The primary reason for allowance is the pins of the flexible substrate and the pins of the flexible circuit board are accurately aligned, so as to ensure the quality of the flexible display panel and to improve the product yield of the display panel.. These combinations have been found to be non-obvious over the prior art, hence claim 1-19 are allowed.

Relevant Arts
4)        A) Zhanget al.  (US 2020/0300906 A1) teaches the present disclosure provides a display panel and a method for testing for occurrence of a crack in the display panel. The display panel includes a panel body, a ground line, a first ground connecting portion, a first testing portion, a second ground connecting portion, a second testing portion, a first switch and a second switch, the ground line surrounds the display region, the first ground connecting portion and the first testing portion are parallel connected to one end of the ground line, the second ground connecting portion and the second testing portion are parallel to another end of the ground line, the first switch is electrically connected between the first ground connecting portion and one end of the ground line, the second switch is electrically connected between the second ground connecting portion and another end of the ground line. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848